                                                Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 1 of 14



                                        1 ROBERT C. SCHUBERT (S.B.N. 62684)                   RYAN M. KELLY (pro hac vice to be submitted)
                                          rschubert@sjk.law                                   rkelly@andersonwanca.com
                                        2 WILLEM F. JONCKHEER (S.B.N. 178748)                 ANDERSON & WANCA
                                          wjonckheer@sjk.law                                  3701 Algonquin Road, Suite 500
                                        3 SCHUBERT JONCKHEER & KOLBE LLP                      Rolling Meadows, Illinois 60008
                                          Three Embarcadero Center, Suite 1650                Telephone: (847) 368-1500
                                        4 San Francisco, California 94111                     Facsimile: (847) 368-1501
                                          Telephone:     (415) 788-4220
                                        5 Facsimile:     (415) 788-0161
                                        6 Local Counsel for Plaintiff                         Counsel for Plaintiff
                                        7
                                                                         UNITED STATES DISTRICT COURT
                                        8
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                        9
                                                                                                  Case No.
Three Embarcadero Center, Suite 1650




                                            Sarbjit Dhesi, DC, QME, ACTAR, a California
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
                                            resident, individually and as the representative of
                                                                                                  CLASS ACTION COMPLAINT
      San Francisco, CA 94111




                                       11   a class of similarly-situated persons,
          (415) 788-4220




                                       12                  Plaintiff,
                                                   v.
                                       13
                                            Avella Patient Access Program, Inc., Avella of
                                       14   Austin, Inc., Avella of Columbus, Inc., Avella of
                                            Deer Valley, Inc., Avella of Denver, Inc., Avella
                                       15   of Gilbert, Inc., Avella of Las Vegas II, Inc.,
                                            Avella of Orlando, Inc., Avella of Phoenix III,
                                       16
                                            Inc., Avella of Scottsdale, Inc., Avella of St.
                                       17   Louis, Inc., Avella of Tucson, Inc., Avella of
                                            Tucson II, Inc.,
                                       18
                                                           Arizona corporations;
                                       19   BriovaRx Specialty, LLC, BriovaRx Infusion
                                       20   Services 102, LLC, BriovaRx Infusion Services
                                            103, LLC BriovaRx Infusion Services 305, LLC,
                                       21                  Delaware limited liability
                                       22                  companies;
                                            BriovaRx of Florida, Inc., BriovaRx Infusion
                                       23   Services, Inc., Click Commerce SPO, Inc. f/k/a
                                       24   Xelus Acquisition, Inc. f/k/a Opt Holding Inc.
                                            f/k/a Optum, Inc.,
                                       25                  Delaware corporations; and
                                       26   OptumRx Administrative Services, LLC, a Texas
                                            limited liability company,
                                       27
                                                           Defendants.
                                       28

                                             CLASS ACTION COMPLAINT
                                                Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 2 of 14



                                        1                                    CLASS ACTION COMPLAINT
                                        2          Plaintiff Sarbjit Dhesi, DC, QME, ACTAR (“Plaintiff”), brings this action on behalf of
                                        3   himself and all others similarly situated, through his attorneys, and except as to those allegations

                                        4   pertaining to Plaintiff or his attorneys, which allegations are based upon personal knowledge,
                                        5   alleges the following upon information and belief against Defendants Avella Patient Access
                                        6   Program, Inc., Avella of Austin, Inc., Avella of Columbus, Inc., Avella of Deer Valley, Inc., Avella
                                        7   of Denver, Inc., Avella of Gilbert, Inc., Avella of Las Vegas II, Inc., Avella of Orlando, Inc., Avella
                                        8   of Phoenix III, Inc., Avella of Scottsdale, Inc., Avella of St. Louis, Inc., Avella of Tucson, Inc.,

                                        9   Avella of Tucson II, Inc., BriovaRx Specialty, LLC, BriovaRx Infusion Services 102, LLC,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   BriovaRx Infusion Services 103, LLC, BriovaRx Infusion Services 305, LLC, BriovaRx of Florida,
      San Francisco, CA 94111




                                       11   Inc., BriovaRx Infusion Services, Inc., Click Commerce SPO, Inc. f/k/a Xelus Acquisition, Inc.
          (415) 788-4220




                                       12   f/k/a Opt Holding Inc. f/k/a Optum, Inc., and OptumRx Administrative Services, LLC, (collectively
                                       13   “Defendants”):
                                       14                                    PRELIMINARY STATEMENT
                                       15          1.       This case challenges Defendants’ practice of sending “unsolicited advertisements”
                                       16   by facsimile.
                                       17          2.       The federal Telephone Consumer Protection Act of 1991, as amended by the Junk
                                       18   Fax Prevention Act of 2005, 47 USC § 227 (“JFPA” or the “Act”), and the regulations promulgated
                                       19   under the Act, prohibits a person or entity from faxing or having an agent fax advertisements
                                       20   without the recipient’s prior express invitation or permission. The JFPA provides a private right of
                                       21   action and provides statutory damages of $500 per violation. Upon information and belief,
                                       22   Defendants have sent facsimile transmissions of unsolicited advertisements to Plaintiff and the
                                       23   Class in violation of the JFPA, including, but not limited to, the facsimile transmission of an
                                       24   unsolicited advertisement on or about August 22, 2018 (“the Fax”), a true and correct copy of which
                                       25   is attached hereto as Exhibit A and made a part hereof. The Fax promotes the services and goods
                                       26   of Defendants. Plaintiff is informed and believes, and upon such information and belief avers, that
                                       27   Defendants have sent, and continue to send, unsolicited advertisements via facsimile transmission
                                       28   in violation of the JFPA.

                                             CLASS ACTION COMPLAINT                                                                               2
                                                Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 3 of 14



                                        1          3.      Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its
                                        2   fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that
                                        3   would have been spent on something else. A junk fax interrupts the recipient’s privacy. Unsolicited

                                        4   faxes prevent fax machines from receiving authorized faxes, prevent their use for authorized
                                        5   outgoing faxes, cause undue wear and tear on the recipients’ fax machines, and require additional
                                        6   labor to attempt to discern the source and purpose of the unsolicited message.
                                        7          4.      On behalf of himself and all others similarly situated, Plaintiff brings this case as a
                                        8   class action asserting claims against Defendants under the JFPA.

                                        9          5.      Plaintiff is informed and believes, and upon such information and belief avers, that
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   this action is based upon a common nucleus of operative fact because the facsimile transmissions
      San Francisco, CA 94111




                                       11   at issue were and are being done in the same or similar manner. This action is based on the same
          (415) 788-4220




                                       12   legal theory, namely liability under the JFPA. This action seeks relief expressly authorized by the
                                       13   JFPA: (i) injunctive relief enjoining Defendants, their employees, agents, representatives,
                                       14   contractors, affiliates, and all persons and entities acting in concert with them, from sending
                                       15   unsolicited advertisements in violation of the JFPA; and (ii) an award of statutory damages in the
                                       16   minimum amount of $500 for each violation of the JFPA, and to have such damages trebled, as
                                       17   provided by § 227(b)(3) of the Act.
                                       18                                     JURISDICTION AND VENUE
                                       19          6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C. §
                                       20   227.
                                       21          7.      Venue is proper in this District because Defendants committed a statutory tort within
                                       22   this District and a significant portion of the events took place within this District.
                                       23          8.      Intradistrict Assignment: Pursuant to Civil L.R. 3-2(c) and 3-5(b), assignment to
                                       24   the San Francisco and Oakland Division of the Northern District of California (the “Division”) is
                                       25   proper, because a substantial part of the events or omissions which give rise to the claims occurred
                                       26   in this Division. Defendants promote, market, and sell products and/or services in this Division,
                                       27   and advertise in this Division. Further, Plaintiff’s business office is located in Contra Costa County
                                       28   and within this Division.

                                             CLASS ACTION COMPLAINT                                                                              3
                                                Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 4 of 14



                                        1                                                      PARTIES
                                        2           9.      Plaintiff, Sarbjit Dhesi, DC, QME, ACTAR, is a California resident whose business
                                        3   office is located within this judicial district.

                                        4           10.     On information and belief, Defendants Avella Patient Access Program, Inc., Avella
                                        5   of Austin, Inc., Avella of Columbus, Inc., Avella of Deer Valley, Inc., Avella of Denver, Inc.,
                                        6   Avella of Gilbert, Inc., Avella of Las Vegas II, Inc., Avella of Orlando, Inc., Avella of Phoenix III,
                                        7   Inc., Avella of Scottsdale, Inc., Avella of St. Louis, Inc., Avella of Tucson, Inc., and Avella of
                                        8   Tucson II, Inc. (“collectively “Avella Defendants”) are Arizona corporations.

                                        9           11.     On information and belief, the Avella Defendants are commonly owned with the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   same officers and directors.
      San Francisco, CA 94111




                                       11           12.     On information and belief, the Avella Defendants all operate under the name Avella
          (415) 788-4220




                                       12   Specialty Pharmacy, and the property, goods, and services described in the fax attached as Exhibit
                                       13   A are offered by all of the Avella Defendants.
                                       14           13.     On information and belief, Defendant, OptumRx Administrative Services, LLC is a
                                       15   Texas limited liability company with its principal place of business in Minnetonka, Minnesota.
                                       16   BriovaRx is a registered service mark of OptumRx Administrative Services, LLC and Click
                                       17   Commerce SPO, Inc.
                                       18           14.     On information and belief, Defendants BriovaRx Specialty, LLC, BriovaRx
                                       19   Infusion Services 102, LLC, BriovaRx Infusion Services 103, LLC and BriovaRx Infusion Services
                                       20   305, LLC are Delaware limited liability companies.
                                       21           15.     On information and belief, Defendants BriovaRx of Florida, Inc., BriovaRx Infusion
                                       22   Services, Inc., and Click Commerce SPO, Inc. f/k/a Xelus Acquisition, Inc. f/k/a Opt Holding Inc.
                                       23   f/k/a Optum, Inc. are Delaware corporations.
                                       24                                                      FACTS
                                       25           16.     On or about August 22, 2018, Defendants sent an unsolicited facsimile to Plaintiff
                                       26   using a telephone facsimile machine, computer, or other device. A copy of the facsimile is attached
                                       27   hereto as Exhibit A (the “Fax”).
                                       28

                                             CLASS ACTION COMPLAINT                                                                              4
                                                Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 5 of 14



                                        1          17.     On information and belief, Defendants receive some or all of the revenues from the
                                        2   sale of the products, goods, and services advertised on the unsolicited faxes (Exhibit A), and
                                        3   Defendants profit and benefit from the sale of the products, goods, and services advertised on the

                                        4   unsolicited faxes.
                                        5          18.     Plaintiff did not give Defendants “prior express invitation or permission” to send
                                        6   the Fax.
                                        7          19.     On information and belief, Defendants faxed the same and other unsolicited
                                        8   facsimiles without the required opt-out language to Plaintiff and more than 25 other recipients.

                                        9          20.     There is no reasonable means for Plaintiff (or any other class member) to avoid
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent
      San Francisco, CA 94111




                                       11   communications their owners desire to receive.
          (415) 788-4220




                                       12          21.     Defendants’ facsimiles do not display the necessary opt-out notice as required by 47
                                       13   U.S.C. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).
                                       14                                  CLASS ACTION ALLEGATIONS
                                       15          22.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action
                                       16   pursuant to the JFPA, on behalf of the following class of persons:
                                       17          All persons who (1) on or after four years prior to the filing of this action, (2) were
                                                   sent telephone facsimile messages of material advertising the commercial
                                       18          availability or quality of any property, goods, or services by or on behalf of
                                                   Defendants, (3) from whom Defendants did not obtain “prior express invitation or
                                       19          permission” to send fax advertisements, and (4) where the fax advertisements did
                                                   not include an opt-out notice compliant with 47 C.F.R. § 64.1200(a)(4)(iii).
                                       20
                                       21   Excluded from the Class are the Defendants, their affiliates, employees, agents and members of the
                                       22   Judiciary, and any person who has currently filed an action seeking compensation for TCPA
                                       23   violations. Plaintiff reserves the right to amend the class definition upon completion of class
                                       24   certification discovery.
                                       25          23.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon
                                       26   such information and belief avers, that the number of persons and entities of the Class is numerous
                                       27   and joinder of all members is impracticable. Plaintiff is informed and believes, and upon such
                                       28   information and belief avers, that the number of class members is at least forty.

                                             CLASS ACTION COMPLAINT                                                                            5
                                                Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 6 of 14



                                        1             24.   Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact apply
                                        2   to the claims of all class members. Common material questions of fact and law include, but are not
                                        3   limited to, the following:

                                        4             (a)   Whether the Defendants sent unsolicited fax advertisements;
                                        5             (b)   Whether Defendants’ faxes sent to other persons, not the Plaintiff, constitute
                                        6   advertisements;
                                        7             (c)   Whether the Defendants’ faxes advertised the commercial availability or quality of
                                        8   property, goods, or services;

                                        9             (d)   The manner and method the Defendants used to compile or obtain the list of fax
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   numbers to which they sent Exhibit A, other unsolicited faxed advertisements or other
      San Francisco, CA 94111




                                       11   advertisements without the required opt-out language;
          (415) 788-4220




                                       12             (e)   Whether the Defendants faxed advertisements without first obtaining the recipient’s
                                       13   prior express invitation or permission;
                                       14             (f)   Whether the Defendants sent the faxed advertisements knowingly;
                                       15             (g)   Whether the Defendants violated the provisions of 47 U.S.C. § 227 and the
                                       16   regulations promulgated thereunder;
                                       17             (h)   Whether the faxes contain an “opt-out notice” that complies with the requirements
                                       18   of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder, and the effect of the
                                       19   failure to comply with such requirements;
                                       20             (i)   Whether the Defendants should be enjoined from faxing advertisements in the
                                       21   future;
                                       22             (j)   Whether Plaintiff and the other members of the class are entitled to statutory
                                       23   damages; and
                                       24             (k)   Whether the Court should award treble damages.
                                       25             25.   Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff’s claims are typical of the claims of
                                       26   all class members. Plaintiff received the same or similar faxes as the faxes sent by or on behalf of
                                       27   the Defendants advertising products, goods, and services of the Defendants during the Class Period.
                                       28   Plaintiff is making the same claims and seeking the same relief for itself and all class members

                                             CLASS ACTION COMPLAINT                                                                              6
                                                Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 7 of 14



                                        1   based upon the same federal statute. Defendants have acted in the same or in a similar manner with
                                        2   respect to Plaintiff and all the class members by sending Plaintiff and each member of the class the
                                        3   same or similar faxes or faxes which did not contain the proper opt-out language or were sent

                                        4   without prior express invitation or permission.
                                        5          26.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly
                                        6   and adequately represent and protect the interests of the class. Plaintiff is interested in this matter,
                                        7   has no conflicts, and has retained experienced class counsel to represent the class.
                                        8          27.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

                                        9   law and fact predominate over any questions affecting only individual members, and a class action
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   is superior to other methods for the fair and efficient adjudication of the controversy because:
      San Francisco, CA 94111




                                       11          (a)     Proof of the claims of Plaintiff will also prove the claims of the class without the
          (415) 788-4220




                                       12   need for separate or individualized proceedings;
                                       13          (b)     Evidence regarding defenses or any exceptions to liability that the Defendants may
                                       14   assert and prove will come from the Defendants’ records and will not require individualized or
                                       15   separate inquiries or proceedings;
                                       16          (c)     Defendants have acted and are continuing to act pursuant to common policies or
                                       17   practices in the same or similar manner with respect to all class members;
                                       18          (d)     The amount likely to be recovered by individual class members does not support
                                       19   individual litigation. A class action will permit a large number of relatively small claims involving
                                       20   virtually identical facts and legal issues to be resolved efficiently in one proceeding based upon
                                       21   common proof; and
                                       22          (e)     This case is inherently manageable as a class action in that:
                                       23                  (i)     The Defendants identified persons or entities to receive the fax transmissions
                                       24   and it is believed that the Defendants’ computer and business records will enable Plaintiff to readily
                                       25   identify class members and establish liability and damages;
                                       26                  (ii)    Liability and damages can be established for Plaintiff and the class with the
                                       27   same common proof;
                                       28

                                             CLASS ACTION COMPLAINT                                                                                7
                                                Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 8 of 14



                                        1                   (iii)   Statutory damages are provided for in the statute and are the same for all
                                        2   class members and can be calculated in the same or a similar manner;
                                        3                   (iv)    A class action will result in an orderly and expeditious administration of

                                        4   claims and it will foster economics of time, effort, and expense;
                                        5                   (v)     A class action will contribute to uniformity of decisions concerning the
                                        6   Defendants’ practices; and
                                        7                   (vi)    As a practical matter, the claims of the class are likely to go unaddressed
                                        8   absent class certification.

                                        9                                                 COUNT I
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                  Claim for Relief for Violation of the JFPA, 47 U.S.C. § 227 et seq.
      San Francisco, CA 94111




                                       11           28.     The JFPA makes it unlawful for any person to “use any telephone facsimile
          (415) 788-4220




                                       12   machine, computer or other device to send, to a telephone facsimile machine, an unsolicited
                                       13   advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).
                                       14           29.     The JFPA defines “unsolicited advertisement” as “any material advertising the
                                       15   commercial availability or quality of any property, goods, or services which is transmitted to any
                                       16   person without that person’s prior express invitation or permission, in writing or otherwise.” 47
                                       17   U.S.C. § 227(a)(5).
                                       18           30.     Opt-Out Notice Requirements. The JFPA strengthened the prohibitions against
                                       19   the sending of unsolicited advertisements by requiring, in section (b)(1)(C)(iii) of the Act, that
                                       20   senders of faxed advertisements place a clear and conspicuous notice on the first page of the
                                       21   transmission that contains the following among other things (hereinafter collectively the “Opt-Out
                                       22   Notice Requirements”):
                                       23                   A.      a statement that the recipient is legally entitled to opt-out of receiving future
                                       24                   faxed advertisements – knowing that he or she has the legal right to request an opt-
                                       25                   out gives impetus for recipients to make such a request, if desired;
                                       26                   B.      a statement that the sender must honor a recipient’s opt-out request within
                                       27                   30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients
                                       28

                                             CLASS ACTION COMPLAINT                                                                                 8
                                                Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 9 of 14



                                        1                   to opt-out, if they did not want future faxes, by advising them that their opt-out
                                        2                   requests will have legal “teeth”;
                                        3                   C.     a statement advising the recipient that he or she may opt-out with respect to

                                        4                   all of his or her facsimile telephone numbers and not just the ones that receive a
                                        5                   faxed advertisement from the sender – thereby instructing a recipient on how to
                                        6                   make a valid opt-out request for all of his or her fax machines;
                                        7                   D.     The opt-out language must be conspicuous.
                                        8          The requirement of (1) above is incorporated from section (b)(D)(ii) of the Act. The

                                        9   requirement of (2) above is incorporated from section (b)(D)(ii) of the Act and the rules and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report
      San Francisco, CA 94111




                                       11   and Order (In re Rules & Regulations Implementing the Telephone Consumer Protection Act, Junk
          (415) 788-4220




                                       12   Prevention Act of 2005, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took
                                       13   effect on August 1, 2006). The requirements of (3) above are contained in section (b)(2)(E) of the
                                       14   Act and incorporated into the Opt-Out Notice Requirements via section (b)(2)(D)(ii). Compliance
                                       15   with the Opt-Out Notice Requirements is neither difficult nor costly.           The Opt-Out Notice
                                       16   Requirements are important consumer protections bestowed by Congress upon consumers and
                                       17   businesses giving them the right, and means, to stop unwanted fax advertisements.
                                       18          31.      2006 FCC Report and Order. The JFPA, in section (b)(2) of the Act, directed the
                                       19   FCC to implement regulations regarding the JFPA, including the JFPA’s Opt-Out Notice
                                       20   Requirements and the FCC did so in its 2006 Report and Order, which in addition provides among
                                       21   other things:
                                       22                   A.     The definition of, and the requirements for, an established business
                                       23                   relationship for purposes of the first of the three prongs of an exemption to liability
                                       24                   under section (b)(1)(C)(i) of the Act and provides that the lack of an “established
                                       25                   business relationship” precludes the ability to invoke the exemption contained in
                                       26                   section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);
                                       27                   B.     The required means by which a recipient’s facsimile telephone number must
                                       28                   be obtained for purposes of the second of the three prongs of the exemption under

                                             CLASS ACTION COMPLAINT                                                                               9
                                               Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 10 of 14



                                        1                  section (b)(1)(C)(ii) of the Act and provides that the failure to comply with these
                                        2                  requirements precludes the ability to invoke the exemption contained in section
                                        3                  (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 13-16);

                                        4                  C.      The things that must be done in order to comply with the Opt-Out Notice
                                        5                  Requirements for the purposes of the third of the three prongs of the exemption
                                        6                  under section (b)(1)(C)(iii) of the Act and provides that the failure to comply with
                                        7                  these requirements precludes the ability to invoke the exemption contained in
                                        8                  section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 24-34).

                                        9          As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-Out
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Notice Requirements cannot claim the exemption from liability contained in section (b)(1)(C) of
      San Francisco, CA 94111




                                       11   the Act.
          (415) 788-4220




                                       12          32.     The Fax. Defendants sent the advertisement on or about August 22, 2018, via
                                       13   facsimile transmission from telephone facsimile machines, computers, or other devices to the
                                       14   telephone lines and facsimile machines of Plaintiff and members of the Class. The Fax constituted
                                       15   an advertisement under the Act. Defendants failed to comply with the Opt-Out Requirements in
                                       16   connection with the Fax. The Fax was transmitted to persons or entities without their prior express
                                       17   invitation or permission and Defendants are precluded from asserting that Defendants had an
                                       18   established business relationship with Plaintiff and other members of the class because of the failure
                                       19   to comply with the Opt-Out Notice Requirements. By virtue thereof, Defendants violated the JFPA
                                       20   and the regulations promulgated thereunder by sending the Fax via facsimile transmission to
                                       21   Plaintiff and members of the Class. Plaintiff seeks to certify a class which includes this fax and all
                                       22   others sent during the four years prior to the filing of this case through the present.
                                       23          33.     Defendants’ Other Violations. Plaintiff is informed and believes, and upon such
                                       24   information and belief avers, that during the period preceding four years of the filing of this Class
                                       25   Action Complaint and repeatedly thereafter, Defendants have sent via facsimile transmission from
                                       26   telephone facsimile machines, computers, or other devices to telephone facsimile machines of
                                       27   members of the Class other faxes that constitute advertisements under the JFPA that were
                                       28   transmitted to persons or entities without their prior express invitation or permission and without

                                             CLASS ACTION COMPLAINT                                                                             10
                                               Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 11 of 14



                                        1   complying with the Opt-Out Notice Requirements. By virtue thereof, Defendants violated the JFPA
                                        2   and the regulations promulgated thereunder. Plaintiff is informed and believes, and upon such
                                        3   information and belief avers, that Defendants may be continuing to send unsolicited advertisements

                                        4   via facsimile transmission in violation of the JFPA and the regulations promulgated thereunder,
                                        5   and absent intervention by this Court, will do so in the future.
                                        6          34.     The TCPA/JFPA provides a private right of action to bring this action on behalf of
                                        7   Plaintiff and the Class to redress Defendants’ violations of the Act, and provides for statutory
                                        8   damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is appropriate. Id.

                                        9          35.     The JFPA is a strict liability statute, so the Defendants are liable to Plaintiff and the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   other class members even if their actions were only negligent.
      San Francisco, CA 94111




                                       11          36.     Defendants knew or should have known that (a) Plaintiff and the other class
          (415) 788-4220




                                       12   members had not given prior express invitation or permission for the Defendants or anybody else
                                       13   to fax advertisements about the Defendants’ products, goods or services; (b) Plaintiff and the other
                                       14   class members did not have an established business relationship; (c) Defendants transmitted
                                       15   advertisements; (d) the Faxes did not contain the required Opt-Out Notice.
                                       16          37.     The Defendants’ actions injured Plaintiff and the other class members. Receiving
                                       17   the Defendants’ junk faxes caused Plaintiff and the other recipients to lose paper and toner
                                       18   consumed in the printing of the Defendants’ faxes. Moreover, the Defendants’ faxes occupied
                                       19   Plaintiff’s and the other class members’ telephone lines and fax machines. The Defendants’ faxes
                                       20   cost Plaintiff and the other class members time, as Plaintiff and the other class members and their
                                       21   employees wasted their time receiving, reviewing and routing the Defendants’ unauthorized faxes.
                                       22   That time otherwise would have been spent on Plaintiff’s and the other class members’ business or
                                       23   personal activities. The Defendants’ faxes unlawfully interrupted Plaintiff’s and other class
                                       24   members’ privacy interests in being left alone.
                                       25          WHEREFORE, Plaintiff Sarbjit Dhesi, DC, QME, ACTAR, individually and on behalf of
                                       26   all others similarly situated, demands judgment in his favor and against Defendants Avella Patient
                                       27   Access Program, Inc., Avella of Austin, Inc., Avella of Columbus, Inc., Avella of Deer Valley,
                                       28   Inc., Avella of Denver, Inc., Avella of Gilbert, Inc., Avella of Las Vegas II, Inc., Avella of Orlando,

                                             CLASS ACTION COMPLAINT                                                                              11
                                               Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 12 of 14



                                        1   Inc., Avella of Phoenix III, Inc., Avella of Scottsdale, Inc., Avella of St. Louis, Inc., Avella of
                                        2   Tucson, Inc., Avella of Tucson II, Inc., BriovaRx Specialty, LLC, BriovaRx Infusion Services 102,
                                        3   LLC, BriovaRx 103, LLC, BriovaRx 305, LLC, BriovaRx of Florida, Inc., BriovaRx Infusion

                                        4   Services, Inc., Click Commerce SPO, Inc. f/k/a Xelus Acquisition, Inc. f/k/a Opt Holding Inc. f/k/a
                                        5   Optum, Inc., and OptumRx Administrative Services, LLC, jointly and severally, as follows:
                                        6          A.      That the Court adjudge and decree that the present case may be properly maintained
                                        7   as a class action, appoint Plaintiff as the representative of the class, and appoint Plaintiff’s counsel
                                        8   as counsel for the class;

                                        9          B.      That the Court award actual monetary loss from such violations or the sum of five
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award treble
      San Francisco, CA 94111




                                       11   damages of $1,500.00 if the violations are deemed “willful or knowing”;
          (415) 788-4220




                                       12          C.      That the Court enjoin the Defendants from additional violations; and
                                       13          D.      That the Court award pre-judgment interest, costs, and such further relief as the
                                       14   Court may deem just and proper.
                                       15
                                       16   Dated: October 23, 2018                        By: /s/ Willem F. Jonckheer
                                                                                           ROBERT C. SCHUBERT (S.B.N. 62684)
                                       17                                                  rschubert@sjk.law
                                                                                           WILLEM F. JONCKHEER (S.B.N. 178748)
                                       18                                                  wjonckheer@sjk.law
                                                                                           SCHUBERT JONCKHEER & KOLBE LLP
                                       19                                                  Three Embarcadero Center, Suite 1650
                                                                                           San Francisco, California 94111
                                       20                                                  Telephone:     (415) 788-4220
                                                                                           Fax:           (415) 788-0161
                                       21
                                                                                           Local Counsel for Plaintiff
                                       22
                                                                                           RYAN M. KELLY (pro hac vice to be submitted)
                                       23
                                                                                           rkelly@andersonwanca.com
                                       24                                                  ANDERSON + WANCA
                                                                                           3701 Algonquin Road, Suite 500
                                       25                                                  Rolling Meadows, Illinois 60008
                                                                                           Telephone:   (847) 368-1500
                                       26                                                  Fax:         (847) 368-1501
                                       27                                                  Counsel for Plaintiff
                                       28

                                             CLASS ACTION COMPLAINT                                                                              12
Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 13 of 14
Case 3:18-cv-06476-JD Document 1 Filed 10/23/18 Page 14 of 14
